Citation Nr: 0947417	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  08-11 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether the character of the Veteran's discharge from 
service is a bar to entitlement to Department of Veterans 
Affairs (VA) compensation benefits. 

2.  Entitlement to service connection for treatment purposes 
only under 38 U.S.C. chapter 17 for an acquired psychiatric 
condition, to include posttraumatic stress disorder (PTSD) 
and depression.  


REPRESENTATION

Appellant represented by:	David L. Huffman, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from June 
2001 to January 2002 and in the Army from February 2003 to 
March 2004.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2006 administrative 
decision and August 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  

In October 2009, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is of record. 

The issue of entitlement to service connection for treatment 
purposes only under 38 U.S.C. chapter 17 for an acquired 
psychiatric condition is addressed in the REMAND portion of 
the decision below and is REMANDED to the Department of 
Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The Veteran received a discharge under other than 
honorable conditions in lieu of a court-martial in March 
2004.    

2.  The evidence establishes that the Veteran engaged in 
persistent and willful misconduct.

3.  There is no evidence showing that the Veteran was insane 
at the time of the offenses that resulted in his discharge 
under other than honorable conditions. 
CONCLUSION OF LAW

The Veteran's discharge from service, under other than 
honorable conditions, was under dishonorable conditions for 
VA purposes, thus constituting a bar to VA compensation 
benefits.  38 U.S.C.A. § 101(2), (18) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.12, 3.354 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

The term "Veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable. 38 C.F.R. 
§ 3.1(d).  If the former service member did not die in 
service, pension, compensation, or dependency and indemnity 
compensation is not payable unless the period of service on 
which the claim was based was terminated by a discharge or 
release under conditions other than dishonorable.  38 
U.S.C.A. § 101(2); 38 C.F.R. § 3.12.  A discharge under 
honorable conditions is binding on the VA as to the character 
of discharge.  38 C.F.R. § 3.12(a).

A discharge from military service because of willful and 
persistent misconduct, including a discharge under other than 
honorable conditions, is considered to have been issued under 
dishonorable conditions.  38 C.F.R. § 3.12(d)(4).  A 
discharge because of a minor offense will not be considered 
willful and persistent misconduct if service was otherwise 
honest, faithful, and meritorious.

A discharge under dishonorable conditions will not constitute 
a bar to benefits if the individual was insane at the time of 
the offense causing the discharge.  38 U.S.C.A. § 5303(b) 
(West 2002); 38 C.F.R. § 3.12(b).  Specifically, pursuant to 
38 U.S.C.A. § 5303(b), "if it is established to the 
satisfaction of the Secretary that, at the time of the 
commission of an offense leading to a person's court-martial, 
discharge or resignation, that person was insane, such person 
shall not be precluded from benefits under laws administered 
by the Secretary based upon the period of service from which 
such person was separated."  38 U.S.C.A. § 5303(b).

Analysis

In considering the evidence of record under the law and 
regulations as set forth above, the Board concludes that the 
Veteran's discharge from service is dishonorable and 
therefore a bar to VA compensation benefits. 

The Veteran's service records reflect that he served on 
active duty with the Air Force from June 2001 until January 
2002.  He received a general discharge under honorable 
conditions.  He served on active duty with the Army from 
February 2003 to March 2004.  The Veteran was reduced in rank 
from E-3 to E-1 for misconduct, effective September 28, 2003.  
The service records do not contain a recitation of the 
specific incidents that led to this demotion.  In March 2004, 
the Veteran accepted a discharge under other than honorable 
conditions in lieu of a court-martial.  The records do not 
contain any details about the discharge or whether the 
Veteran was facing a summary, special or general court-
martial.  However, the Veteran's service treatment records 
contain multiple references and notations to substance abuse, 
interpersonal and disciplinary issues the Veteran was having, 
including with his unit/command.  Some of these issues 
included physical altercations and disputes.  

The Veteran himself in his contentions and testimony has 
indicated that he was arrested for driving under the 
influence (DUI) while on active duty.  The Veteran also 
indicated that he was falsely charged with viewing Internet 
pornography, falsely charged with reporting to duty late and 
for fighting with superior officers.  The Veteran has also 
stated that he was threatened with being unable to return 
home for a child custody hearing if he pursued his 
allegations of abuse against his commanding officer.  

The Veteran argues that consideration should be given to the 
reasons that led to his discharge.  He has contended and 
testified that he was discriminated against and called racist 
slurs.  He also testified that he was assaulted by members of 
his battalion multiple times and threatened when he attempted 
to blow the whistle on other wrongdoing.  The Veteran also 
testified that the Army breached his contract because he 
signed up to be a medic, but ended up as a combat engineer.  
He contends that once he was pulled over for his DUI, he felt 
like he was never given a fair chance.  The Veteran explained 
that he was often sent outside the perimeter without a weapon 
by himself to pick up trash in Iraq and it was a dangerous 
area.  He also testified that he had filed a complaint with 
his sergeant major previously and when he was sent back to 
his company he got into a physical altercation with members 
of his company.  He was given the choice of going home to 
deal with his child custody situation or he could stay and 
deal with his complaints against his sergeant major in the 
service, as well as the complaints against the Veteran.  The 
Veteran also testified that he did not have any drinking or 
substance issues while he was deployed.  He also believes 
that he was threatened with the court-martial for 
insubordination and that the Veteran thought it was a trial 
by court-martial or a general court-martial.  All this was 
going on while his grandfather was very sick.  

Despite the Veteran's statements, the circumstances of 
service and entitlement are determined by the character of 
the final termination of such active service.  See 38 C.F.R. 
§ 3.13(b) (2009). 

While the Board is aware that the Veteran's representative 
has implied that his offenses should be considered 'minor,' 
he has offered nothing to support this contention.  Indeed, 
the Court of Appeals for Veterans Claims has held that that 
incidents such as drug use, unauthorized absence, drunk and 
disorderly conduct, and failure to go to appointed place of 
duty are the types of offenses that would interfere with 
appellant's military duties, indeed preclude their 
performance, and thus could not constitute a minor offense.  
See Cropper v. Brown, 6 Vet. App. 450, 452- 453 (1994).

The Board finds that the evidence of record unambiguously 
shows that the Veteran's offenses occurred in a relatively 
short period of time and that the Veteran's substance abuse, 
interpersonal and disciplinary issues, as well as physical 
altercations and other offenses during service clearly would 
interfere with the Veteran's duties and reflected a pattern 
of willful and persistent misconduct.  They are not minor 
offenses and the Veteran's punishments, including demotion 
and discharge, reflect serious offenses.  Moreover, there is 
no evidence that the Veteran's service was otherwise honest, 
faithful, or meritorious.  Thus, the offenses leading to the 
other than honorable discharge were not minor and the 
Veteran's service was not otherwise honest, faithful, or 
meritorious. 

The Board notes that, if it is established that, at the time 
of the commission of an offense leading to a person's court-
martial, discharge, or resignation, that person was insane, 
such person shall not be precluded from benefits under laws 
administered based on the period of service from which such 
person was separated.  See 38 U.S.C.A. § 5303(b) (West 2002); 
38 C.F.R. § 3.12(b) (2009).

VA regulations provide that an 'insane' person is one who, 
while not mentally defective or constitutionally 
psychopathic, except when a psychosis has been engrafted upon 
such basic condition, exhibits, due to disease, a more or 
less prolonged deviation from his normal method of behavior; 
or who interferes with the peace of society; or who has so 
departed from the accepted standards of the community to 
which by birth and education he belongs as to lack the 
adaptability to make further adjustment to the social customs 
of the community in which he resides.  38 C.F.R. § 3.354.

In the instant case, there is no evidence to show, and the 
Veteran does not contend, that he was insane at the time of 
his offenses.  

For the reasons stated above, the Board finds that the 
Veteran's discharge under other than honorable conditions is 
a bar to VA compensation benefits.  The weight of the 
evidence is against the claim; thus, the Veteran has failed 
to establish, by a preponderance of the evidence, that he is 
a "Veteran" (with a qualifying discharge), and the reasonable 
doubt doctrine is not for application.  See Holmes v. Brown, 
10 Vet. App. 38, 40 (1997) (citing Aguilar v. Derwinski, 2 
Vet. App. 21 (1991) (holding that, before applying for 
benefits, person must demonstrate by preponderance of 
evidence qualifying service and character of discharge)).  

Consequently, the Veteran has no legal entitlement to VA 
compensation benefits based on disease or injury incurred 
between those dates, and his claim must be denied as a matter 
of law.  38 C.F.R. § 3.12(d); see also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994). 

The record indicates that the Veteran has been provided with 
information as to how to seek a change in the character of 
discharge from the service department.  The Veteran is free 
to seek an upgrade in his character of discharge to 
honorable, and to reapply if one is obtained.

Duties to Notify and Assist 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
elements of proper notice included informing the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and (3) that the claimant is expected to provide.  
Section 3.159 was amended, effective May 30, 2008 as to 
applications for benefits pending before VA or filed 
thereafter, to eliminate the requirement that VA will request 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  38 C.F.R. § 3.159 
(2009).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, 
insufficiency in the timing or content of VCAA notice is 
harmless if the errors are not prejudicial to the claimant.  
Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) 
(VCAA notice errors are reviewed under a prejudicial error 
rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

In this appeal, a May 2005 letter provided notice to the 
Veteran about the information and evidence that is necessary 
to substantiate his claim.  Specifically, the May 2005 letter 
explained that he would only be eligible for VA benefits if 
his military service was not dishonorable and this letter 
notified the Veteran that he should tell VA about the events 
leading up to his discharge and submit evidence to support 
his story.  The pertinent regulations were also enclosed with 
the letter.  Additionally, the April 2009 statement of the 
case (SOC) notified the Veteran of the reasons for the denial 
of his application and, in so doing, informed him of the 
evidence that was needed to substantiate his claim.  A March 
2006 letter provided the Veteran with the specific notice 
required by Dingess, supra.  A subsequent re-adjudication 
followed in April 2009.  The Board concludes that VA has met 
its duty to notify the Veteran concerning his claim. 

The Board also concludes that VA has met its duty to assist 
the Veteran in developing the evidence to support his claims.  
The record contains his service treatment records and VA 
medical records.  The Veteran's available service personnel 
records were obtained.  The Veteran testified before the 
undersigned.  Statements of the Veteran and his 
representatives have been associated with the record.  The 
Veteran has been accorded ample opportunity to present 
evidence and argument in support of the appeal.  Neither the 
Veteran nor his representative has indicated that there are 
any available additional pertinent records to support his 
claims.  

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

The character of the Veteran's discharge constitutes a bar to 
payment of VA compensation benefits, and the appeal is 
denied. 


REMAND

The Board initially observes that the Veteran filed a claim 
for service connection for PTSD and depression; however, in 
light of Clemons v. Shinseki, 23 Vet. App. 1 (2009), and the 
evidence discussed below, the Board has restated the issue on 
appeal as entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD and depression.  

The Board notes that the Veteran's service treatment records 
reflect he was referred for a mental health consultation in 
June 2003 where he indicated he had issues with his unit.  
The examiner noted a probable personality disorder but 
cleared him psychologically.  An August 2003 record noted the 
Veteran suffering from insomnia and dealing with many 
situations back home, as well as many 
interpersonal/disciplinary problems with his unit/command.  
On his December 2003 separation Report of Medical History, 
the Veteran reported he had suffered from some nervous 
trouble, had trouble sleeping, received counseling, had 
depression or excessive worry and had been evaluated for a 
mental condition.  The separation examiner did not note any 
psychiatric issues.  On his March 2004 Post-Deployment Health 
Assessment, the Veteran reported that he had been bothered in 
the previous two weeks by little interest or pleasure in 
doing things, feeling down depressed or hopeless and that he 
was concerned he may have serious conflicts with his spouse, 
family members or close friends.  The Veteran has also 
contended and testified that he has suffered from depression 
and anxiety since service.  

An October 2008 VA treatment record shows the Veteran was 
assessed with anxiety and referred to the mental health 
clinic.  Subsequent records show that the Veteran was not 
able to be seen in the mental health clinic as he had not 
established eligibility for treatment by VA.  

The Veteran also testified during his October 2009 hearing 
that he was just at the VA hospital the previous week and the 
staff there indicated he tested positive for PTSD.  These VA 
treatment records are not included in the Veteran's claims 
file and must be obtained.  See 38 C.F.R. § 3.159(c)(2).

The Board notes that in Clemons v. Shinseki, 23 Vet. App. 1 
(2009) the Court of Appeals for Veterans Claims (Court) 
indicated that it had jurisdiction to remand to the Board any 
matters that were reasonably raised below that the Board 
should have decided, with regard to a claim properly before 
the Court, but failed to do so.  The Court went on to 
indicate that a claim for benefits based on PTSD encompassed 
benefits based on an anxiety disorder and (or) a schizoid 
disorder because the evidence developed during the processing 
of the claim indicated that the symptoms for which that 
Veteran was seeking VA benefits may have been caused by an 
anxiety and (or) schizoid disorder.  

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran's service treatment records document some 
possible psychiatric symptoms the Veteran experienced in 
service.  His VA treatment records reflect at least an 
initial diagnosis of anxiety.  The Veteran is also competent 
to attest that he has experienced symptoms including 
depression, anger and anxiety since service.  The threshold 
for finding a link between current disability and service for 
the purposes of requiring a medical opinion is low.  Locklear 
v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. 
at 83.  

Therefore, the Board is of the opinion that the Veteran 
should be afforded a VA psychiatric examination to determine 
if he currently has any psychiatric disorders that are 
related to his period of service, including PTSD, depression 
or an anxiety disorder.  The Veteran is hereby notified that 
it is the Veteran's responsibility to report for the 
examination and to cooperate in the development of the case, 
and that the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (2009). 

Establishment of service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 
(1997).

If there is no combat experience, or if there is a 
determination that the Veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the Veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The Veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  

The Veteran indicated in his March 2004 Post-Deployment 
Health Assessment that he was exposed to both coalition and 
enemy deaths and that he was engaged in direct combat.  
During his October 2009 hearing he described being exposed to 
a variety of stressors in service.  The Board notes that the 
RO has not yet attempted to fully develop this case for PTSD 
and has not provided the required stressor forms for the 
Veteran to fill out and return.  Full development of the 
Veteran's claimed service connection for treatment purposes 
only under 38 U.S.C. chapter 17 for an acquired psychiatric 
condition to include posttraumatic stress disorder (PTSD) and 
depression, must be accomplished, including soliciting any 
potentially verifiable stressors from the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided updated 
notice pursuant to 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) that recognizes his claim 
as being that of entitlement to service 
connection for an acquired psychiatric 
disorder, to include PTSD and depression.

2.  Request the Veteran's treatment records 
from the VA Huntington medical center dated 
from January 2009 to the present.

3.  The RO or AMC should solicit stressors the 
Veteran claims and undertake any appropriate 
development regarding the Veteran's claimed 
stressors as related to his claimed PTSD.   

4.  If any research efforts by the RO or AMC 
are unsuccessful in verifying any reported in-
service stressful event, then request 
verification of this reported in-service 
stressful event through the U.S. Army and 
Joint Services Records Research Center 
(JSRRC), or other appropriate depository.  The 
RO or AMC should provide the JSRRC or other 
depository with the appropriate information, 
as needed, showing service dates, duties, and 
units of assignment, etc. 

5.  Once actions requested in the above 
paragraphs have been completed to the extent 
possible, schedule the Veteran for a VA 
psychiatric examination to determine the 
nature, extent of severity, and etiology of 
any psychiatric disorder(s), including PTSD, 
depression or anxiety that may be present; and 
to determine if the Veteran meets the 
diagnostic criteria for PTSD and, if so, 
whether such can be linked to a verified in-
service stressor.  The RO or AMC must inform 
the VA examiner of any alleged in-service 
stressor that has been verified.  The claims 
file, including a copy of this Remand, must be 
made available to and reviewed by the 
examiner.  The examination report is to 
include a detailed account of all pathology 
present and of any tests deemed necessary.  
Based on a review of the claims folder and the 
results of the examination, the examiner is 
asked to address the following:

a.  If a diagnosis of PTSD is appropriate, the 
examiner should specify: (1) whether each 
alleged stressor was sufficient to produce 
PTSD; (2) whether the remaining diagnostic 
criteria to support the diagnosis of PTSD have 
been satisfied; and (3) whether there is a 
link between the current symptomatology and 
one or more of the in-service stressors 
sufficient to produce PTSD.

b.  In addition, the examiner must delineate 
all diagnoses reached to account for the 
Veteran's psychiatric symptomatology.  The 
examiner must also express an opinion as to 
whether any psychiatric disorder(s) found on 
examination, including depression anxiety, 
etc., is/are related to service in any way.

The examination report should include the 
rationale for all opinions expressed.

6.  Once the above actions have been 
completed, readjudicate the claim and issue a 
supplemental statement of the case.  Then 
afford the Veteran the requisite opportunity 
to respond before the claims folder is 
returned to the Board for further appellate 
action.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


